Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 1 of 19



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

                          AMENDED ORDER APPOINTING RECEIVER

         THIS CAUSE comes before the Court upon Plaintiff Securities and Exchange Commission’s

  (“SEC” or “Commission”) Expedited Motion to Amend Receivership Order [ECF No. 105]

  (“Motion”), filed on August 7, 2020, and the Court’s Order granting the Motion [ECF No. 140],

  entered on August 13, 2020.

        WHEREAS as set forth in the Court’s July 27, 2020 Order appointing the Receiver [ECF No.

  36], the Court found that, based on the record in these proceedings, the appointment of a receiver in

  this action is necessary and appropriate for the purposes of marshaling and preserving all assets of

  the Defendants (“Receivership Assets”) and those assets of the Relief Defendant that: (a) are

  attributable to funds derived from investors or clients of the Defendants; (b) are held in constructive

  trust for the Defendants; and/or (c) may otherwise be includable as assets of the estates of the

  Defendants (collectively, “Recoverable Assets”); and,

         WHEREAS this Court has subject matter jurisdiction over this action and personal

  jurisdiction over the Defendants, and venue properly lies in this district, it is hereby
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 2 of 19



            ORDERED AND ADJUDGED as follows:

           1.          This Court hereby takes exclusive jurisdiction and possession of the assets, of

  whatever kind and wherever situated, of the following Defendants: Complete Business Solutions

  Group,        Inc.   d/b/a   Par   Funding    (“Par   Funding”),   Full   Spectrum   Processing,   Inc.,

  ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan (“ABFP”), ABFP Management

  Company, LLC f/k/a Pillar Life Settlement Management Company, LLC (“ABFP Management”),

  ABFP Income Fund, LLC, ABFP Income Fund 2, L.P., United Fidelis Group Corp., Fidelis Financial

  Planning LLC, Retirement Evolution Group, LLC, RE Income Fund LLC, and RE Income Fund 2

  LLC; and the following related entities: ABFP Income Fund 3, LLC, ABFP Income Fund 4, LLC,

  ABFP Income Fund 6, LLC, ABFP Income Fund Parallel LLC, ABFP Income Fund 2 Parallel, ABFP

  Income Fund 3 Parallel, ABFP Income Fund 4 Parallel, and ABFP Income Fund 6 Parallel

  (collectively, “Receivership Entities”).

           2.          Until further Order of this Court, Ryan Stumphauzer, Esq. is appointed to serve

  without bond as receiver (“Receiver”) for the estates of the Receivership Entities.

                                                 I. Asset Freeze

           3.          Except as otherwise specified herein, all Receivership Assets and Recoverable

  Assets are frozen until further order of this Court. Accordingly, all persons and entities with direct

  or indirect control over any Receivership Assets and/or any Recoverable Assets, other than the

  Receiver, are hereby restrained and enjoined from directly or indirectly transferring, setting off,

  receiving, changing, selling, pledging, assigning, liquidating or otherwise disposing of or

  withdrawing such assets. This freeze shall include, but not be limited to, Receivership Assets and/or

  Recoverable Assets that are on deposit with financial institutions such as banks, brokerage firms and

  mutual funds.




                                               Page 2 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 3 of 19




                               II. General Powers and Duties of Receiver

           4.       The Receiver shall have all powers, authorities, rights and privileges heretofore

   possessed by the officers, directors, managers and general and limited partners of the Receivership

   Entities under applicable state and federal law, by the governing charters, by-laws, articles and/or

   agreements in addition to all powers and authority of a receiver at equity, and all powers conferred

   upon a receiver by the provisions of 28 U.S.C. §§ 754, 959 and 1692, and Fed. R. Civ. P. 66.

           5.       The trustees, directors, officers, managers, employees, investment advisors,

   accountants, attorneys and other agents of the Receivership Entities are hereby dismissed and the

   powers of any general partners, directors and/or managers are hereby suspended. Such persons

   and entities shall have no authority with respect to the Receivership Entities’ operations or assets,

   except to the extent as may hereafter be expressly granted by the Receiver. The Receiver shall

   assume and control the operation of the Receivership Entities and shall pursue and preserve all of

   their claims.

           6.       No person holding or claiming any position of any sort with any of the

   Receivership Entities shall possess any authority to act by or on behalf of any of the Receivership

   Entities.

           7.       Subject to the specific provisions in Sections III through XIV, below, the Receiver

   shall have the following general powers and duties:

                   A.     To use reasonable efforts to determine the nature, location and value of all
                          property interests of the Receivership Entities, including, but not limited to,
                          monies, funds, securities, credits, effects, goods, chattels, lands, premises,
                          leases, claims, rights and other assets, together with all rents, profits,
                          dividends, interest or other income attributable thereto, of whatever kind,
                          which the Receivership Entities own, possess, have a beneficial interest in,
                          or control directly or indirectly (“Receivership Property” or, collectively,
                          “Receivership Estates”);




                                          Page 3 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 4 of 19



                 B.     To take custody, control and possession of all Receivership Property and
                        records relevant thereto from the Receivership Entities; to sue for and
                        collect, recover, receive and take into possession from third parties all
                        Receivership Property and records relevant thereto;

                 C.     To manage, control, operate and maintain the Receivership Estates and hold
                        in his possession, custody and control all Receivership Property, pending
                        further Order of this Court;

                 D.     To use Receivership Property for the benefit of the Receivership Estates,
                        making payments and disbursements and incurring expenses as may be
                        necessary or advisable in the ordinary course of business in discharging his
                        duties as Receiver;

                 E.     To take any action which, prior to the entry of this Order, could have been
                        taken by the officers, directors, partners, managers, trustees and agents of
                        the Receivership Entities;

                 F.     To engage and employ persons in his discretion to assist him in carrying out
                        his duties and responsibilities hereunder, including, but not limited to,
                        accountants, attorneys, securities traders, registered representatives,
                        financial or business advisers, liquidating agents, real estate agents, forensic
                        experts, brokers, traders or auctioneers;

                 G.     To take such action as necessary and appropriate for the preservation of
                        Receivership Property or to prevent the dissipation or concealment of
                        Receivership Property;

                 H.     The Receiver is authorized to issue subpoenas for documents and testimony
                        consistent with the Federal Rules of Civil Procedure;

                 I.     To bring such legal actions based on law or equity in any state, federal, or
                        foreign court as the Receiver deems necessary or appropriate in discharging
                        his duties as Receiver;

                 J.     To pursue, resist and defend all suits, actions, claims and demands which
                        may now be pending or which may be brought by or asserted against the
                        Receivership Estates; and,

                 K.     To take such other action as may be approved by this Court.

                                      III. Access to Information

           8.     The individual Receivership Entities and the past and/or present officers,

    directors, agents, managers, general and limited partners, trustees, attorneys, accountants and



                                        Page 4 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 5 of 19



    employees of the entity Receivership Entities, as well as those acting in their place, are hereby

    ordered and directed to preserve and turn over to the Receiver forthwith all paper and electronic

    information of, and/or relating to, the Receivership Entities and/or all Receivership Property;

    such information shall include but not be limited to books, records, documents, accounts and all

    other instruments and papers.

           9.      Within ten days of the entry of this Order, the Receivership Entities shall file with

    the Court and serve upon the Receiver and the Commission a sworn statement, listing: (a) the

    identity, location and estimated value of all Receivership Property; (b) all employees (and job

    titles thereof), other personnel, attorneys, accountants and any other agents or contractors of the

    Receivership Entities; and, (c) the names, addresses and amounts of claims of all known creditors

    of the Receivership Entities.

           10.     Within thirty (30) days of the entry of this Order, the Receivership Entities shall

    file with the Court and serve upon the Receiver and the Commission a sworn statement and

    accounting, with complete documentation, covering the period from January 1, 2015 to the

    present:

                  A.     Of all Receivership Property, wherever located, held by or in the name of
                         the Receivership Entities, or in which any of them, directly or indirectly,
                         has or had any beneficial interest, or over which any of them maintained or
                         maintains and/or exercised or exercises control, including, but not limited
                         to: (a) all securities, investments, funds, real estate, automobiles, jewelry
                         and other assets, stating the location of each; and (b) any and all accounts,
                         including all funds held in such accounts, with any bank, brokerage or other
                         financial institution held by, in the name of, or for the benefit of any of
                         them, directly or indirectly, or over which any of them maintained or
                         maintains and/or exercised or exercises any direct or indirect control, or in
                         which any of them had or has a direct or indirect beneficial interest,
                         including the account statements from each bank, brokerage or other
                         financial institution;

                  B.     Identifying every account at every bank, brokerage or other financial
                         institution: (a) over which Receivership Entities have signatory authority;



                                         Page 5 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 6 of 19



                          and (b) opened by, in the name of, or for the benefit of, or used by, the
                          Receivership Entities;

                  C.      Identifying all credit, bank, charge, debit or other deferred payment card
                          issued to or used by each Receivership Entity, including but not limited to
                          the issuing institution, the card or account number(s), all persons or entities
                          to which a card was issued and/or with authority to use a card, the balance
                          of each account and/or card as of the most recent billing statement, and all
                          statements for the last twelve months;

                  D.      Of all assets received by any of them from any person or entity, including
                          the value, location, and disposition of any assets so received;

                  E.      Of all funds received by the Receivership Entities, and each of them, in any
                          way related, directly or indirectly, to the conduct alleged in the
                          Commission’s Complaint. The submission must clearly identify, among
                          other things, all investors, the securities they purchased, the date and
                          amount of their investments, and the current location of such funds;

                  G.      Of all expenditures exceeding $1,000 made by any of them, including those
                          made on their behalf by any person or entity; and

                  H.      Of all transfers of assets made by any of them.

           11.     Within thirty (30) days of the entry of this Order, the Receivership Entities shall

    provide to the Receiver and the Commission copies of the Receivership Entities’ federal income

    tax returns for 2015 through present with all relevant and necessary underlying documentation.

           12.     The individual Receivership Entities and the Receivership Entities’ past and/or

    present officers, directors, agents, attorneys, managers, shareholders, employees, accountants,

    debtors, creditors, managers and general and limited partners, and other appropriate persons or

    entities shall answer under oath to the Receiver all questions which the Receiver may put to them

    and produce all documents as required by the Receiver regarding the business of the Receivership

    Entities, or any other matter relevant to the operation or administration of the receivership or the

    collection of funds due to the Receivership Entities. In the event that the Receiver deems it




                                          Page 6 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 7 of 19



    necessary to require the appearance of the aforementioned persons or entities, the Receiver shall

    make its discovery requests in accordance with the Federal Rules of Civil Procedure.

            13.     The Receiver is authorized to issue subpoenas to compel testimony of persons or

    production of records, consistent with the Federal Rules of Civil Procedure and applicable Local

    Rules, except for the provisions of Fed. R. Civ. P. 26(d)(1), concerning any subject matter within

    the powers and duties granted by this Order.

            14.     The Receivership Entities are required to assist the Receiver in fulfilling his duties

    and obligations. As such, they must respond promptly and truthfully to all requests for

    information and documents from the Receiver.

                               IV. Access to Books, Records, and Accounts

          15.       The Receiver is authorized to take immediate possession of all assets, bank

   accounts or other financial accounts, books and records and all other documents or instruments

   relating to the Receivership Entities. All persons and entities having control, custody or possession

   of any Receivership Property are hereby directed to turn such property over to the Receiver.

          16.       The Receivership Entities, as well as their agents, servants, employees, attorneys,

   any persons acting for or on behalf of the Receivership Entities, and any persons receiving notice

   of this Order by personal service, facsimile transmission or otherwise, having possession of the

   property, business, books, records, accounts or assets of the Receivership Entities are hereby

   directed to deliver the same to the Receiver, his agents and/or employees.

          17.       All banks, brokerage firms, financial institutions, and other persons or entities

   which have possession, custody or control of any assets or funds held by, in the name of, or for the

   benefit of, directly or indirectly, and of the Receivership Entities that receive actual notice of this

   Order by personal service, facsimile transmission or otherwise shall:




                                           Page 7 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 8 of 19



                  A.      Not liquidate, transfer, sell, convey or otherwise transfer any assets,
                          securities, funds, or accounts in the name of or for the benefit of the
                          Receivership Entities except upon instructions from the Receiver;

                  B.      Not exercise any form of set-off, alleged set-off, lien, or any form of self-
                          help whatsoever, or refuse to transfer any funds or assets to the Receiver’s
                          control without the permission of this Court;

                  C.      Within five (5) business days of receipt of that notice, file with the Court
                          and serve on the Receiver and counsel for the Commission a certified
                          statement setting forth, with respect to each such account or other asset, the
                          balance in the account or description of the assets as of the close of business
                          on the date of receipt of the notice; and,

                  D.      Cooperate expeditiously in providing information and transferring funds,
                          assets and accounts to the Receiver or at the direction of the Receiver.

                               V. Access to Real and Personal Property

          18.      The Receiver is authorized to take immediate possession of all personal property

   of the Receivership Entities, wherever located, including but not limited to electronically stored

   information, computers, laptops, hard drives, external storage drives, and any other such memory,

   media or electronic storage devices, books, papers, data processing records, evidence of

   indebtedness, bank records and accounts, savings records and accounts, brokerage records and

   accounts, certificates of deposit, stocks, bonds, debentures, and other securities and investments,

   contracts, mortgages, furniture, office supplies and equipment.

          19       The Receiver is authorized to take immediate possession of all real property of the

   Receivership Entities, wherever located, including but not limited to all ownership and leasehold

   interests and fixtures. Upon receiving actual notice of this Order by personal service, facsimile

   transmission or otherwise, all persons other than law enforcement officials acting within the course

   and scope of their official duties, are (without the express written permission of the Receiver)

   prohibited from: (a) entering such premises; (b) removing anything from such premises; or, (c)

   destroying, concealing or erasing anything on such premises.


                                          Page 8 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 9 of 19



          20.       In order to execute the express and implied terms of this Order, the Receiver is

   authorized to change door locks to the premises described above. The Receiver shall have

   exclusive control of the keys. The Receivership Entities, or any other person acting or purporting

   to act on their behalf, are ordered not to change the locks in any manner, nor to have duplicate

   keys made, nor shall they have keys in their possession during the term of the receivership.

          21.       The Receiver is authorized to open all mail directed to or received by or at the

   offices or post office boxes of the Receivership Entities, and to inspect all mail opened prior to the

   entry of this Order, to determine whether items or information therein fall within the mandates of

   this Order.

          22.       Upon the request of the Receiver, the United States Marshal Service, in any

   judicial district, is hereby ordered to assist the Receiver in carrying out his duties to take

   possession, custody and control of, or identify the location of, any assets, records or other materials

   belonging to the Receivership Estates.

                                        VI. Notice to Third Parties

          23.       The Receiver shall promptly give notice of his appointment to all known officers,

   directors, agents, employees, shareholders, creditors, debtors, managers and general and limited

   partners of the Receivership Entities, as the Receiver deems necessary or advisable to effectuate

   the operation of the receivership.

          24.       All persons and entities owing any obligation, debt, or distribution with respect to

   an ownership interest to any Receivership Entity shall, until further ordered by this Court, pay all

   such obligations in accordance with the terms thereof to the Receiver and its receipt for such

   payments shall have the same force and effect as if the Receivership Entity had received such

   payment.




                                           Page 9 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 10 of 19



          25.       In furtherance of his responsibilities in this matter, the Receiver is authorized to

   communicate with, and/or serve this Order upon, any person, entity or government office that he

   deems appropriate to inform them of the status of this matter and/or the financial condition of the

   Receivership Estates. All government offices which maintain public files of security interests in

   real and personal property shall, consistent with such office’s applicable procedures, record this

   Order upon the request of the Receiver or the SEC.

          26.       The Receiver is authorized to instruct the United States Postmaster to hold and/or

   reroute mail which is related, directly or indirectly, to the business, operations or activities of any

   of the Receivership Entities (“Receiver’s Mail”), including all mail addressed to, or for the benefit

   of, the Receivership Entities. The Postmaster shall not comply with, and shall immediately report

   to the Receiver, any change of address or other instruction given by anyone other than the Receiver

   concerning the Receiver’s Mail. The Receivership Entities shall not open any of the Receiver’s

   Mail and shall immediately turn over such mail, regardless of when received, to the Receiver. All

   personal mail of any individual Receivership Entities, and/or any mail appearing to contain

   privileged information, and/or any mail not falling within the mandate of the Receiver, shall be

   released to the named addressee by the Receiver. The foregoing instructions shall apply to any

   proprietor, whether individual or entity, of any private mailbox, depository, business or service, or

   mail courier or delivery service, hired, rented or used by the Receivership Entities. The

   Receivership Entities shall not open a new mailbox, or take any steps or make any arrangements

   to receive mail in contravention of this Order, whether through the U.S. mail, a private mail

   depository or courier service.

          27.       Subject to payment for services provided, any entity furnishing water, electric,

   telephone, sewage, garbage or trash removal services to the Receivership Entities shall maintain




                                           Page 10 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 11 of 19



   such service and transfer any such accounts to the Receiver unless instructed to the contrary by the

   Receiver.

                          VII. Injunction Against Interference with Receiver

          29.      The Receivership Entities and all persons receiving notice of this Order by

   personal service, facsimile or otherwise, are hereby restrained and enjoined from directly or

   indirectly taking any action or causing any action to be taken, without the express written

   agreement of the Receiver, which would:

                  A.      Interfere with the Receiver’s efforts to take control, possession, or
                          management of any Receivership Property; such prohibited actions include
                          but are not limited to, using self-help or executing or issuing or causing the
                          execution or issuance of any court attachment, subpoena, replevin,
                          execution, or other process for the purpose of impounding or taking
                          possession of or interfering with or creating or enforcing a lien upon any
                          Receivership Property;

                  B.      Hinder, obstruct or otherwise interfere with the Receiver in the performance
                          of his duties; such prohibited actions include but are not limited to,
                          concealing, destroying or altering records or information;

                  C.      Dissipate or otherwise diminish the value of any Receivership Property;
                          such prohibited actions include but are not limited to, releasing claims or
                          disposing, transferring, exchanging, assigning or in any way conveying any
                          Receivership Property, enforcing judgments, assessments or claims against
                          any Receivership Property or any Receivership Entity, attempting to
                          modify, cancel, terminate, call, extinguish, revoke or accelerate (the due
                          date), of any lease, loan, mortgage, indebtedness, security agreement or
                          other agreement executed by any Receivership Entity or which otherwise
                          affects any Receivership Property; or,

                  D.      Interfere with or harass the Receiver, or interfere in any manner with the
                          exclusive jurisdiction of this Court over the Receivership Estates.

          30.      The Receivership Entities shall cooperate with and assist the Receiver in the

   performance of his duties.

          31.      The Receiver shall promptly notify the Court and SEC counsel of any failure or

   apparent failure of any person or entity to comply in any way with the terms of this Order.


                                          Page 11 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 12 of 19



                                         VIII. Stay of Litigation

           32.      As set forth in detail below, and excluding the instant proceeding, all police or

   regulatory actions and actions of the Commission related to the above-captioned enforcement

   action, and the proceedings specified in the Court’s Order Granting the Receiver’s Emergency

   Motion to Lift Litigation Injunction as to Certain Garnishment Proceedings [ECF No. 112], the

   following proceedings are stayed until further Order of this Court:

            All civil legal proceedings of any nature, including, but not limited to, bankruptcy
            proceedings, arbitration proceedings, foreclosure actions, default proceedings, or other
            actions of any nature involving: (a) the Receiver, in his capacity as Receiver; (b) any
            Receivership Property, wherever located; (c) any of the Receivership Entities,
            including subsidiaries and partnerships; or, (d) any of the Receivership Entities’ past
            or present officers, directors, managers, agents, or general or limited partners sued for,
            or in connection with, any action taken by them while acting in such capacity of any
            nature, whether as plaintiff, defendant, third-party plaintiff, third-party defendant, or
            otherwise (such proceedings are hereinafter referred to as “Ancillary Proceedings”).

           33.      The parties to any and all Ancillary Proceedings are enjoined from commencing

   or continuing any such legal proceeding, or from taking any action, in connection with any such

   proceeding, including, but not limited to, the issuance or employment of process.

           34.      All Ancillary Proceedings are stayed in their entirety, and all Courts having any

   jurisdiction thereof are enjoined from taking or permitting any action until further Order of this

   Court. Further, as to a cause of action accrued or accruing in favor of one or more of the

   Receivership Entities against a third person or party, any applicable statute of limitation is tolled

   during the period in which this injunction against commencement of legal proceedings is in effect

   as to that cause of action.

                                           IX. Managing Assets

           35.      For each of the Receivership Estates, the Receiver shall establish one or more

   custodial accounts at a federally insured bank to receive and hold all cash equivalent Receivership

   Property (“Receivership Funds”).


                                          Page 12 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 13 of 19



           36.      The Receiver’s deposit account shall be entitled “Receiver’s Account, Estate of

   [Receivership Entity]” together with the name of the action.

           37.      The Receiver may, without further Order of this Court, transfer, compromise, or

   otherwise dispose of any Receivership Property, other than real estate, in the ordinary course of

   business, on terms and in the manner the Receiver deems most beneficial to the Receivership

   Estate, and with due regard to the realization of the true and proper value of such Receivership

   Property.

            38.     Subject to Paragraph 39, immediately below, the Receiver is authorized to locate,

   list for sale or lease, engage a broker for sale or lease, cause the sale or lease, and take all necessary

   and reasonable actions to cause the sale or lease of all real property in the Receivership Estates,

   either at public or private sale, on terms and in the manner the Receiver deems most beneficial to

   the Receivership Estate, and with due regard to the realization of the true and proper value of such

   real property.

            39.     Upon further Order of this Court, pursuant to such procedures as may be required

   by this Court and additional authority such as 28 U.S.C. §§ 2001 and 2004, the Receiver will be

   authorized to sell, and transfer clear title to, all real property in the Receivership Estates.

            40.     The Receiver is authorized to take all actions to manage, maintain, and/or wind-

   down business operations of the Receivership Estates, including making legally required payments

   to creditors, employees, and agents of the Receivership Estates and communicating with vendors,

   investors, governmental and regulatory authorities, and others, as appropriate.

            41.     The Receiver shall take all necessary steps to enable the Receivership Funds to

   obtain and maintain the status of a taxable “Settlement Fund,” within the meaning of Section 468B

   of the Internal Revenue Code and of the regulations, when applicable, whether proposed,



                                            Page 13 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 14 of 19



   temporary or final, or pronouncements thereunder, including the filing of the elections and

   statements contemplated by those provisions. The Receiver shall be designated the administrator

   of the Settlement Fund, pursuant to Treas. Reg. § 1.468B-2(k)(3)(i), and shall satisfy the

   administrative requirements imposed by Treas. Reg. § 1.468B-2, including but not limited to (a)

   obtaining a taxpayer identification number, (b) timely filing applicable federal, state, and local tax

   returns and paying taxes reported thereon, and (c) satisfying any information, reporting or

   withholding requirements imposed on distributions from the Settlement Fund. The Receiver shall

   cause the Settlement Fund to pay taxes in a manner consistent with treatment of the Settlement

   Fund as a “Qualified Settlement Fund.” The Receivership Entities shall cooperate with the

   Receiver in fulfilling the Settlement Funds’ obligations under Treas. Reg. § 1.468B-2.

                                  X. Investigate and Prosecute Claims

            42.    Subject to the requirement, in Section VIII above, that leave of this Court is

   required to resume or commence certain litigation, the Receiver is authorized, empowered and

   directed to investigate, prosecute, defend, intervene in or otherwise participate in, compromise,

   and/or adjust actions in any state, federal or foreign court or proceeding of any kind as may in his

   discretion, and in consultation with SEC counsel, be advisable or proper to recover and/or conserve

   Receivership Property.

            43.    Subject to his obligation to expend receivership funds in a reasonable and cost-

   effective manner, the Receiver is authorized, empowered and directed to investigate the manner in

   which the financial and business affairs of the Receivership Entities were conducted and (after

   obtaining leave of this Court) to institute such actions and legal proceedings, for the benefit and

   on behalf of the Receivership Estate, as the Receiver deems necessary and appropriate; the

   Receiver may seek, among other legal and equitable relief, the imposition of constructive trusts,




                                          Page 14 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 15 of 19



   disgorgement of profits, asset turnover, avoidance of fraudulent transfers, rescission and

   restitution, collection of debts, and such other relief from this Court as may be necessary to enforce

   this Order. Where appropriate, the Receiver should provide prior notice to Counsel for the

   Commission before commencing investigations and/or actions.

             44.   The Receiver hereby holds, and is therefore empowered to waive, all privileges,

   including the attorney-client privilege, held by all entity Receivership Entities.

             45.   The receiver has a continuing duty to ensure that there are no conflicts of interest

   between the Receiver, his Retained Personnel (as that term is defined below), and the Receivership

   Estate.

                                          XI. Bankruptcy Filing

             46.   The Receiver may seek authorization of this Court to file voluntary petitions for

   relief under Title 11 of the United States Code (“Bankruptcy Code”) for the Receivership Entities.

   If a Receivership Entity is placed in bankruptcy proceedings, the Receiver may become, and may

   be empowered to operate each of the Receivership Estates as, a debtor in possession. In such a

   situation, the Receiver shall have all of the powers and duties as provided a debtor in possession

   under the Bankruptcy Code to the exclusion of any other person or entity. Pursuant to Paragraph

   4 above, the Receiver is vested with management authority for all entity Receivership Entities and

   may therefore file and manage a Chapter 11 petition.

             47.   The provisions of Section VIII above bar any person or entity, other than the

   Receiver, from placing any of the Receivership Entities in bankruptcy proceedings.

                                        XII. Liability of Receiver

             48.   Until further Order of this Court, the Receiver shall not be required to post bond

   or give an undertaking of any type in connection with his fiduciary obligations in this matter.




                                          Page 15 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 16 of 19



             49.    The Receiver and his agents, acting within scope of such agency (“Retained

   Personnel”) are entitled to rely on all outstanding rules of law and Orders of this Court and shall

   not be liable to anyone for their own good faith compliance with any order, rule, law, judgment,

   or decree. In no event shall the Receiver or Retained Personnel be liable to anyone for their good

   faith compliance with their duties and responsibilities as Receiver or Retained Personnel, nor shall

   the Receiver or Retained Personnel be liable to anyone for any actions taken or omitted by them

   except upon a finding by this Court that they acted or failed to act as a result of malfeasance, bad

   faith, gross negligence, or in reckless disregard of their duties.

             50.    This Court shall retain jurisdiction over any action filed against the Receiver or

   Retained Personnel based upon acts or omissions committed in their representative capacities.

             51.    In the event the Receiver decides to resign, the Receiver shall first give written

   notice to the Commission’s counsel of record and the Court of its intention, and the resignation

   shall not be effective until the Court appoints a successor. The Receiver shall then follow such

   instructions as the Court may provide.

                                  XIII. Recommendations and Reports

              52.   If the Receiver deems it necessary, the Receiver is authorized to develop a plan

   for the fair, reasonable, and efficient recovery and liquidation of all remaining, recovered, and

   recoverable Receivership Property (“Liquidation Plan”) for review by the Court. The Receiver

   shall file the Liquidation Plan in the above-captioned action, with service copies to counsel of

   record.

             53.    Within thirty (30) days after the end of each calendar quarter, the Receiver shall

   file and serve a full report and accounting of each Receivership Estate (“Quarterly Status Report”),

   reflecting (to the best of the Receiver’s knowledge as of the period covered by the report) the




                                           Page 16 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 17 of 19



   existence, value, and location of all Receivership Property, and of the extent of liabilities, both

   those claimed to exist by others and those the Receiver believes to be legal obligations of the

   Receivership Estates.

              54.   The Quarterly Status Report shall contain the following:

                    A.     A summary of the operations of the Receiver;

                    B.     The amount of cash on hand, the amount and nature of accrued
                           administrative expenses, and the amount of unencumbered funds in the
                           estate;

                    C.     A schedule of all the Receiver’s receipts and disbursements (attached as
                           Exhibit A to the Quarterly Status Report), with one column for the
                           quarterly period covered and a second column for the entire duration of
                           the receivership;

                    D.     A description of all known Receivership Property, including approximate
                           or actual valuations, anticipated or proposed dispositions, and reasons for
                           retaining assets where no disposition is intended;

                    E.     A description of liquidated and unliquidated claims held by the
                           Receivership Estate, including the need for forensic and/or investigatory
                           resources; approximate valuations of claims; and anticipated or proposed
                           methods of enforcing such claims (including likelihood of success in: (i)
                           reducing the claims to judgment; and, (ii) collecting such judgments);

                    F.     A list of all known creditors with their addresses and the amounts of their
                           claims;

                    G.     The status of Creditor Claims Proceedings, after such proceedings have
                           been commenced; and,

                    H.     The Receiver’s recommendations for a continuation or discontinuation of
                           the receivership and the reasons for the recommendations.

          55.       On the request of the Commission, the Receiver shall provide the Commission

   with any documentation that the Commission deems necessary to meet its reporting requirements,

   that is mandated by statute or Congress, or that is otherwise necessary to further the Commission’s

   mission.




                                         Page 17 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 18 of 19



                                  XIV. Fees, Expenses and Accountings

          56.       Subject to Paragraphs 57 – 63 immediately below, the Receiver need not obtain

   Court approval prior to the disbursement of Receivership Funds for expenses in the ordinary course

   of the administration and operation of the receivership. Further, prior Court approval is not

   required for payments of applicable federal, state or local taxes.

          57.       Subject to Paragraph 58 immediately below, the Receiver is authorized to solicit

   persons and entities (“Retained Personnel”) to assist him in carrying out the duties and

   responsibilities described in this Order. The Receiver shall not engage any Retained Personnel

   without first obtaining an Order of the Court authorizing such engagement.

          58.       The Receiver and Retained Personnel are entitled to reasonable compensation and

   expense reimbursement from the Receivership Estates as described in the “Billing Instructions for

   Receivers in Civil Actions Commenced by the U.S. Securities and Exchange Commission”

   (“Billing Instructions”) agreed to by the Receiver. Such compensation shall require the prior

   approval of the Court.

          59.       Within forty-five (45) days after the end of each calendar quarter, the Receiver

   and Retained Personnel shall apply to the Court for compensation and expense reimbursement

   from the Receivership Estates (“Quarterly Fee Applications”). At least thirty (30) days prior to filing

   each Quarterly Fee Application with the Court, the Receiver will serve upon counsel for the SEC a

   complete copy of the proposed Application, together with all exhibits and relevant billing information

   in a format to be provided by SEC staff.

            60.     All Quarterly Fee Applications will be interim and will be subject to cost benefit

   and final reviews at the close of the receivership. At the close of the receivership, the Receiver




                                              Page 18 of 19
Case 9:20-cv-81205-RAR Document 141 Entered on FLSD Docket 08/13/2020 Page 19 of 19



   will file a final fee application, describing in detail the costs and benefits associated with all

   litigation and other actions pursued by the Receiver during the course of the receivership.

          61.       Quarterly Fee Applications may be subject to a holdback of 20% of the amount of

   fees and expenses for each application filed with the Court. The total amounts held back during

   the course of the receivership will be paid out at the discretion of the Court as part of the final fee

   application submitted at the close of the receivership.

            62.     Each Quarterly Fee Application shall:

                    A.      Comply with the terms of the Billing Instructions agreed to by the
                            Receiver; and,

                    B.      Contain representations (in addition to the Certification required by the
                            Billing Instructions) that: (i) the fees and expenses included therein were
                            incurred in the best interests of the Receivership Estate; and, (ii) with the
                            exception of the Billing Instructions, the Receiver has not entered into any
                            agreement, written or oral, express or implied, with any person or entity
                            concerning the amount of compensation paid or to be paid from the
                            Receivership Estate, or any sharing thereof.

            63.     At the close of the Receivership, the Receiver shall submit a Final Accounting, in

   a format to be provided by SEC staff, as well as the Receiver’s final application for compensation

   and expense reimbursement.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of August, 2020.




                                                           _____________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE
   Copies to: Counsel of Record




                                           Page 19 of 19
